OPINION OF THE COURT
Per Curiam.
On February 24, 1987, in the United States District Court *13for the Northern District of Ohio, Eastern Division, at Akron, the respondent was convicted, upon a jury verdict, of knowingly and fraudulently presenting a false claim of proof against the estate of a bankrupt in violation of 18 USC §§ 152 and 2, a Federal felony. That conviction was set aside by the Trial Judge pursuant to the Federal Rules of Criminal Procedure, rule 29 (c) on April 22, 1987. Upon appeal to the United States Court of Appeals for the Sixth Circuit, the jury verdict was reinstated on March 23, 1989 (United States v Connery, 867 F2d 929). The respondent was sentenced on July 26, 1989, to a term of two years’ probation and a fine of $5,000.
We find that the Federal felony is essentially similar to New York Penal Law § 175.35, offering a false instrument for filing in the first degree, a class E felony. Both 18 USC § 152 and Penal Law § 175.35 require a presentation of a false instrument to a branch of government, knowing the instrument to be false, and with the intent to defraud the government (see generally, Matter of Johnston, 75 NY2d 403).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted and the respondent’s cross motion is denied as academic. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Thompson, J. P., Bracken, Brown, Lawrence and Eiber, JJ., concur.
Ordered that petitioner’s motion is granted and the respondent’s cross motion is denied as academic; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Edmund M. Connery is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Edmund M. Connery is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law *14before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.